Citation Nr: 1123027	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  05-19 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent for diffuse, anterior stromal scarring in the right eye.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach
INTRODUCTION

The Veteran served on active duty from November 1965 to December 1966.  In May 1987, the National Personnel Records Center verified that he also had service the Army Reserve from March 1977 to January 1984.  A Certification of Military Service, dated in November 2003, confirms that Reserve service.  The Veteran has also presented a DD Form 214 showing that he served on active duty from February 1976 to December 1978 and that he had prior active service totally 3 years, 11 months, and 8 days.  However, that service has not yet been verified.

This case was previously before the Board of Veterans' Appeals (Board) in January 2008, July 2009, and December 2010.  Each time, it was remanded for further development.  Following the most recent development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the 10 percent rating for the Veteran's service-connected right eye disorder.  Thereafter, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

The Veteran's service-connected diffuse, anterior stromal scarring in the right eye is productive of active pathology, manifested primarily by epithelial weakness and complaints of blurred visual acuity, correctable to at least 20/30-1, without visual field loss, pain, rest requirements, or episodic incapacity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for diffuse, anterior stromal scarring in the right eye have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.84a, Diagnostic Code 6001-6009 (effective prior to December 10, 2008) (revised, effective for all claims received on or after December 10, 2008, and codified as revised at 38 C.F.R. § 4.79, Diagnostic Code 6001-6009 (2010)).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to an increased rating for his service-connected right eye disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In January 2005, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's records reflecting his treatment by VA from January 2004 through April 2010; a November 2005 record reflecting the Veteran's treatment by V. S. S., M.D.; and the transcript of a May 2006 hearing held at the RO before a VA Decision Review of Officer.  In March 2005 and December 2008, VA examined the Veteran to determine the extent of the impairment attributable to his service-connected right eye disorder.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing before a member of the Board.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Facts and Analysis

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

At the outset of the Veteran's claim, his right eye disorder was rated by analogy to keratitis and an unhealed injury of the eye.  38 C.F.R. §§ 4.84a, Diagnostic Code 6001-6009 (2004).  Effective December 10, 2008, VA revised the criteria for rating eye disorders.  Schedule for Rating Disabilities; Eye, 73 Fed. Reg. 66543 - 66554 (2008) (codified as revised at 38 C.F.R. §§ 4.75 - 4.79, Diagnostic Codes 6000 to 6091 (2010)).  However, the associated changes were only applicable to claims filed on or after December 10, 2008.  Because the Veteran filed his claim prior to that date, those changes are not applicable to the current appeal.  

Under the rating criteria in effect prior to December 10, 2008, keratitis and an unhealed injury of the eye in chronic form, are rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest requirements, or episodic incapacity, combining an additional 10 percent during the continuance of active pathology.  A 10 percent rating is the minimum to be assigned during active pathology.  

For VA purposes, the severity of impaired central visual acuity is determined by comparing visual test results on the Snellen index with the criteria set forth in 38 C.F.R. § 4.84(a), Diagnostic Codes 6061 to 6079.  The best distant vision obtainable after best correction by glasses is the basis of rating visual acuity, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75.

Where, as here, the Veteran has service-connected disability in one eye only and nonservice-connected disability in the other eye, the visual acuity in the eye having nonservice-connected disability should be considered normal for the purposes of computing the service-connected disability rating, unless the claimant is totally blind in both eyes.  This interpretation of the rating schedule corresponds to the interpretation of the rating schedule for unilateral hearing loss.  38 C.F.R. § 4.85(f); Boyer v. West, 11 Vet. App. 477, 479-80 (1998); Vet. Aff. Op. Gen. Couns. Prec. 32-97 (Authority for Evaluating Unilateral Hearing Impairment, 62 Fed. Reg. 63,605 (1997)).  In this case, the Veteran is not blind in his nonservice-connected left eye, and therefore, his visual acuity in that eye is considered normal for rating purposes.

Visual field impairment is rated in accordance with 38 C.F.R. § 4.84(a), Diagnostic Code 6080.  The method for determining the extent of the contraction of the visual field is set forth in 38 C.F.R. §§ 4.76 and 4.76(a).  A 10 percent rating is warranted for contraction of the visual field in one eye to 60 degrees but not to 15 degrees.  When visual field contraction in one eye is to 15 degrees but not to 5 degrees, a 20 percent rating is warranted.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where there is a substantial difference between the near and distant corrected vision, the case should be referred to the Director of the VA Compensation and Pension Service.  38 C.F.R. § 4.84.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

During his May 2006 hearing, the Veteran contended that the 10 percent rating for his service-connected right eye disorder did not adequately reflect the level of impairment caused by that disorder.  He testified that he experienced blurred vision, halos, and periodic dry eyes and tearing.  He stated that at times, such symptoms, effectively rendered him unable to drive at night.  In this regard, he contended that his right eye disability caused him episodic incapacity.  Therefore, he maintained that an increased rating for his service-connected right eye disorder was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the evidence shows that the Veteran was treated in October 2005 by V. S. S., M.D.  Dr. S reported that the Veteran had a mild superficial anterior corneal central scar in the right eye with a significant glare effect on his vision.  Dr. S. noted that the Veteran's best corrected visual acuity was 20/25 in his right eye and 20/20 in his left eye.  However, during glare conditions, Dr. S. found that the Veteran's right eye visual acuity was reduced to 20/70, suggesting an approximate loss of 50 percent of his vision during peak glare conditions.  

Following the December 2008 VA examination, the examiner tended to agree with Dr. S.  The VA examiner found that the service connected corneal scar had caused a long history of optical disturbance and variable visual acuity, periodically accompanied by tearing.  He noted that in cold weather or in a gymnasium watching a game, the Veteran's right eye would blur significantly, while the left eye was undisturbed.  The examiner suggested that it would be helpful to explore the medical advances in eye treatment, including corneal surgery.  

The foregoing findings notwithstanding, the preponderance of the evidence including the Veteran's VA treatment records, dated from January 2004 through April 2010 and the reports of the March 2005 and December 2008 VA examinations show that the Veteran's visual acuity for distance is correctable to no worse than 20/30-1.  For example, the right eye visual acuity during the VA examinations was 20/30-1 in March 2005 and 20/25 in December 2008.  Near visual acuity in December 2008, after correction by "dime store glasses", was no worse than 20/80 in the right eye and 20/70 in the left eye.  Moreover, the evidence shows that the Veteran's visual fields are full.  He does not complain of eye pain, and there is no objective evidence that his service-connected right eye disability causes episodic incapacity.  Although the most recent VA examiner states that the Veteran has epithelial weakness associated with his service-connected right eye disorder, staining of the tissue of the eye revealed that it was no more than mild in nature.  In addition, there is no evidence that it impairs his ability to independently perform his activities of daily living.  He does report that due to his right eye disability, he can no longer use a computer or perform his job a commercial truckdriver; however, there is no objective evidence that his right eye disability has had a significant negative impact on his ability to work.  In this regard, it must be emphasized that the payment of VA compensation is not job specific.  Rather, it is based on the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  As such, the inability to perform a particular job is not dispositive of the need for an increased rating.  

While no single piece of evidence is dispositive, the totality of the evidence shows that, the manifestations of the Veteran's service-connected right eye disorder meet or more nearly approximate the schedular criteria for the 10 percent rating currently in effect under the applicable diagnostic codes.  Even if the Board used the worst right eye visual acuity of 20/80, no more than a 10 percent rating would be warranted, because the Veteran's visual acuity is considered to be normal in his nonservice-connected right eye.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating.  Accordingly, the appeal is denied.  

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected right eye disorder.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected right eye disorder.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for that disorder; and there is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  Moreover, no substantial difference between the near and distant corrected vision has been reported which would warrant referral to the Director of the VA Compensation and Pension Service under 38 C.F.R. § 4.84.  In short, the evidence does not support the proposition that the Veteran's right eye disorder presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).



ORDER

A rating in excess of 10 percent for diffuse, anterior stromal scarring in the right eye is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


